DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible method or process. Claim 8 is directed to a system claim, which would also pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible machine.  Claim 14 would also pass Step 1 of the two-step analysis for 101 eligibility. The claim is directed to “a computer readable storage media and program instructions stored on the one or more computer-readable storage media.” The written disclosure (para. 0114) teaches that “a computer readable signal medium may be any computer readable medium that is not a computer readable storage medium and that can communicate, propagate, or transport a program for use by or in connection with an instruction execution system, apparatus, or device.” Therefore claim 14 is being interpreted as excluding signal and carrier waves from the storage medium, and the claim is considered an article of manufacture.
 Under step 2A of the analysis, the claims recite steps for deploying a distinct session cookie for each web access session in response to a user accessing a link provided by a webpage 
The judicial exception is not integrated into a practical application because the abstract idea is merely being implemented on a processor for a particular technical environment. The use of a session cookie to identify and track a user’s browsing data across internet sessions merely links the judicial exception to a particular technology. There is no improvement to the functioning of a computer, or to any other technology or technical field. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional claim limitations. The use of session cookies to track a user’s internet sessions is a well understood routine and conventional method for analyzing website usage data (Busch, para. 0005). The steps recited merely deploy a session cookie and capture channel correlation information, which can be performed using a general purpose computing device, and the steps performed are routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Dependent claims 2-7, 9-13 and 15-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. Dependent claims 2, 9 and 15 are directed to further extracting data for each web access session. Dependent claims 3 and 16 are directed to applying correlated database records to an attribution 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8-9, and 14-16, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Busch et al. U.S. Patent Application Publication US 2004/0054784 A1 (hereinafter Busch) in view of Hsiao et al. U.S. patent Application Publication US 2011/0302025 A1 (hereinafter Hsiao).
In reference to claims 1, 8, and 14, Hughes teaches a  computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: (Para. 0023):
a computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising (Para. 0023):
and a computer-implemented method, comprising (Para. 0019):
in response to a user accessing a link provided by a webpage via an access channel (Para. 0021, when the web page is delivered to user system, the program code causes a unique identifier corresponding to the web page to be generated. Once the unique identifier has been generated, it will be communicated to analytics system along with corresponding web page data. In general, the web page data includes data about the web page such as a “referring source” including, hyperlinks within other pages, banner advertisements, etc.), deploying, by one or more processors, a distinct session cookie for each access session that the user accesses the link, wherein the distinct session cookie includes a session identifier associated with the user's access to the link, and a  access channel identifier associated with the webpage of that provided the link associated the user's access to the link (para. 0021-0022, if the unique identifier was received pursuant to an existing web user session, the existing web user session and corresponding session cookie will be retrieved. Conversely, if the unique identifier was retrieved pursuant to a new web user session, analysis engine 22 will create a new web user session and session cookie. After the session cookie is provided, and the data from the initial communication is stored in database 24, the session cookie is transmitted back to user system. A subsequent communication transmitted from user system 12 to analytics system 14 during this web user session will include the session cookie, the unique identifier and additional web page data. By routing and storing web page data in this manner, important website usage information, such as referring sources, can be efficiently collected and analyzed. Para. 0031, as shown in Fig. 3B, an additional ; 
Busch does not explicitly teach in response to an access session resulting in a placement of an order by the user, capturing, by the one or more processors, server access channel correlation information, wherein the server access channel correlation information indicates an influence each server access channel contributed to the order.
However, Hsiao teaches in response to an access session resulting in a placement of an order by the user, capturing, by the one or more processors, server access channel correlation information (Hsiao para. 0044-0045, in some implementations, when a user accesses a web page from a referring web page or other resource, the referring web page for that interaction can be identified. For example, a link can be associated with a URL that includes data (i.e., text) that uniquely identifies the resource from which the use is navigating. When a conversion is detected for an advertiser, conversion data representing the conversion can be transmitted to a data processing apparatus (“analytics apparatus”) that receives the conversion data, and in turn, stores the conversion data in a data store. This conversion data can be stored in association with one or more user identifiers (or other tracking mechanisms) for the user device that was used to perform the user interaction, such that user interaction data associated with the user identifier can be associated with the conversion and used to generate a performance report for the conversion.), wherein the server access channel correlation information indicates an influence each server access channel contributed to the order. (Hsiao para. 0083, the performance analysis apparatus 120 obtains, for each advertiser, user interaction data that represents user interactions with advertisements that are provided by the advertiser, determines (i.e., computes) one or more conversion path performance measures, and provides data that cause presentation of a performance report specifying at least one of the conversion path performance 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Busch to include in response to an access session resulting in a placement of an order by the user, capturing, by the one or more processors, server access channel correlation information, wherein the server access channel correlation information indicates an influence each server access channel contributed to the order, as taught by Hsiao, in order to efficiently collect and analyze the website usage information and referring sources stored on the session cookie  (Busch, para. 0022).
In reference to claims 2, 9, and 15, the combination of Busch in view of Hsiao teaches all the limitations of claims 1, 8 and 14 above. Busch does not explicitly teach wherein capturing the server access channel correlation information further comprises: 
extracting, by the one or more processors, a session-originating server access channel identifier from a web access link used to initiate the web access session;
extracting, by the one or more processors, at least one cross-session correlation identifier from at least one distinct session cookie; and
storing, by the one or more processors, the extracted session-originating server access channel identifier and the extracted at least one cross-session correlation identifier within the server access channel correlation information within a server access channel correlation database record within a database.
However, Hsiao teaches wherein capturing the server access channel correlation information further comprises: 
extracting, by the one or more processors, a session-originating server access channel identifier from a web access link used to initiate the web access session (para. 0044, to track conversions and other user interactions with the advertiser's website, an advertiser can include, in the advertiser's web pages, a portion of code that monitors user interactions with advertiser's website, and can detect a user interaction or series of user interactions that constitutes a conversion. When a user accesses a web page, or another resource, from a referring web page or other resource, the referring web page or other resource for that interaction can be identified, for example, by execution of a snippet of code that is associated with the web page that is being accessed and/or based on a URL that is used to access the web page (channel identifier).;
extracting, by the one or more processors, at least one cross-session correlation identifier from at least one distinct session cookie (Para. 0056, if the browser supports cookies and cookies are enabled, every subsequent page request to the same server will include the cookie for that server. The cookie can store a variety of data, including a unique or semi-unique identifier. The use of cookies allows an external service, such as the search system 112 or other system, to track particular actions and status of a user over multiple sessions.); and
storing, by the one or more processors, the extracted session-originating server access channel identifier and the extracted at least one cross-session correlation identifier within the server access channel correlation information within a server access channel correlation database record within a database (para. 0045, user interaction data for the selection of the link can be stored in a database and used to facilitate performance reporting. When a conversion is detected for an advertiser, conversion data representing the conversion can be transmitted to a data processing apparatus (“analytics apparatus”) that receives the conversion data, and in turn, stores the conversion data in a data store. This conversion data can be stored in association with one or more user identifiers or other tracking mechanisms for the user device that was used to perform the user interaction, such that user .
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Busch to include wherein capturing the server access channel correlation information further comprises: extracting, by the one or more processors, a session-originating server access channel identifier from a web access link used to initiate the web access session; extracting, by the one or more processors, at least one cross-session correlation identifier from at least one distinct session cookie; and storing, by the one or more processors, the extracted session-originating server access channel identifier and the extracted at least one cross-session correlation identifier within the server access channel correlation information within a server access channel correlation database record within a database, as taught by Hsiao, in order to efficiently collect and analyze the website usage information stored on the session cookie  (Busch, para. 0022).

In reference to claims 3, and 16, the combination of Busch in view of Hsiao teaches all the limitations of claims 2, and 15 above. Busch does not explicitly teach further comprising: parsing, by the one or more processors, each server access channel correlation database record within the database; identifying, by the one or more processors, server access channel correlation database records that comprise identical ones of the at least one cross-session correlation identifier; correlating, by the one or more processors, the identified server access channel correlation database records that comprise the identical ones of the at least one cross-session correlation identifier as representing the plurality of web access sessions; and applying, by the one or more processors, the correlated server access channel correlation database records to a statistical server access attribution correlation model comprising a respective one of a first server access channel accumulated statistical historical effectiveness metric, a middle server access channel accumulated statistical historical effectiveness metric, and a last server access channel accumulated statistical historical effectiveness metric.
However, Hsiao teaches parsing, by the one or more processors, each server access channel correlation database record within the database (Para. 0421, collected user interaction data are associated with one or more user identifiers and/or one or more conversion identifiers); 
identifying, by the one or more processors, server access channel correlation database records that comprise identical ones of the at least one cross-session correlation identifier (Para. 0421, the user identifier can be a cookie that identifies the user device used for the conversion); 
correlating, by the one or more processors, the identified server access channel correlation database records that comprise the identical ones of the at least one cross-session correlation identifier as representing the plurality of web access sessions (Para. 0421- Para. 0422, the user identifier can be a cookie that stores user interaction data which can be indexed according to a unique identifier associate with each conversion); and 
applying, by the one or more processors, the correlated server access channel correlation database records to a statistical server access attribution correlation model comprising a respective one of a first server access channel accumulated statistical historical effectiveness metric, a middle server access channel accumulated statistical historical effectiveness metric, and a last server access channel accumulated statistical historical effectiveness metric (Para. 0073-0076 and para. 0080-0081, analysis of user interactions, with an advertiser's advertisements (or other content provided by a content provider), that occur prior to selection of the last selected advertisement can enhance an advertiser's ability to understand the advertiser's conversion cycle and how its customers interact with advertisements over a conversion cycle.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Busch to include further comprising: parsing, by the one or more processors, each server access channel correlation database record within the database; identifying, by the one or more processors, server access channel correlation database records that comprise identical ones of the at least one cross-session correlation identifier; correlating, by the one or more processors, the identified server access channel correlation database records that comprise the identical ones of the at least one cross-session correlation identifier as representing the plurality of web access sessions; and applying, by the one or more processors, the correlated server access channel correlation database records to a statistical server access attribution correlation model comprising a respective one of a first server access channel accumulated statistical historical effectiveness metric, a middle server access channel accumulated statistical historical effectiveness metric, and a last server access channel accumulated statistical historical effectiveness metric, as taught by Hsiao, in order to efficiently collect and analyze the website usage information stored on the session cookie (Busch, para. 0022).

Claims 4-7, 10-13 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Busch in view of Hsiao  and further in view of Hughes et al. U.S. Patent Application Publication US 2012/0303447 A1 (hereinafter Hughes).
In reference to claims 4, 10, and 17, the combination of Busch in view of Hsiao teaches all the limitations of claims 1, 8, and 14 above. Busch in view of Hsiao does not explicitly teach wherein capturing the server access channel correlation information further comprises: creating, by the one or more processors, within a memory in association with a first web access session of the plurality of web access sessions, a multi-session correlation data structure usable to correlate different web access sessions that originate from a browser used by a consumer device and the different server access channels that originate each of the plurality of web access sessions; associating, by the one or more processors, the created multi-session correlation data structure with the browser using at least one cross-session correlation identifier; and adding, by the one or more processors, for each web access session that originates from the browser, an entry within the multi-session correlation data structure comprising the session-originating server access channel identifier of the server access channel that originated the respective web access session and the session identifier of the web access session.
However, Hughes teaches wherein capturing the server access channel correlation information further comprises: 
creating, by the one or more processors, within a memory in association with a first web access session of the plurality of web access sessions (the historical data store, 119, is a memory for the system), a multi-session correlation data structure usable to correlate different web access sessions that originate from a browser used by a consumer device and the different server access channels that originate each of the plurality of web access sessions (Para. 0032 and 0035, the user interaction data can include a particular HTTP cookie that is set and usable to correlate the web access session);
associating, by the one or more processors, the created multi-session correlation data structure with the browser using at least one cross-session correlation identifier (Para. 0032, the HTTP cookie can store session correlation data, as well as represent a particular user device and a particular web browser); and 
adding, by the one or more processors, for each web access session that originates from the browser, an entry within the multi-session correlation data structure comprising the session-originating server access channel identifier of the server access channel that originated the respective web access session and the session identifier of the web access session (Para. 0042 – 0043, the server access channel that originated the web access session can be identified by a URL or by execution of code. The data is stored in a data store in association with one or more cookies that can be used for identification of the web access sessions).
wherein capturing the server access channel correlation information further comprises: creating, by the one or more processors, within a memory in association with a first web access session of the plurality of web access sessions, a multi-session correlation data structure usable to correlate different web access sessions that originate from a browser used by a consumer device and the different server access channels that originate each of the plurality of web access sessions; associating, by the one or more processors, the created multi-session correlation data structure with the browser using at least one cross-session correlation identifier; and adding, by the one or more processors, for each web access session that originates from the browser, an entry within the multi-session correlation data structure comprising the session-originating server access channel identifier of the server access channel that originated the respective web access session and the session identifier of the web access session, as taught by Hughes, in order for the unique identifier and session cookie to allow all subsequent communications to be matched/corresponded with the previous communication (Busch, para. 0021).
In reference to claims 5, 11, and 18, the combination of Busch in view of Hsiao teaches all the limitations of claims 1, 8, and 14 above. Busch in view of Hsiao does not explicitly teach assigning, by the one or more processors, a prorated portion of revenues generated by the order to each server access channel that did not result during the respective web access sessions in the placement of the order according to values of each a respective associated first server access channel accumulated statistical historical effectiveness metric, and a respective associated middle server access channel accumulated statistical historical effectiveness metric.
However, Hughes teaches further comprising: assigning, by the one or more processors, a prorated portion of revenues generated by the order to each server access channel that did not result during the respective web access sessions in the placement of the order according to values of each a respective associated first server access channel accumulated statistical historical effectiveness metric, and a respective associated middle server access channel accumulated statistical historical effectiveness metric. (Figure 11, described in Para. 0107 – 0109, shows an exemplary display of the report data generated by the system assigning prorated attribution credits to multiple marketing channels associated with a conversion (order). Para. 0110, the attribution model is used to credit the revenue generated by each media channel.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of the combination of Busch in view of Hsiao to include assigning, by the one or more processors, a prorated portion of revenues generated by the order to each server access channel that did not result during the respective web access sessions in the placement of the order according to values of each a respective associated first server access channel accumulated statistical historical effectiveness metric, and a respective associated middle server access channel accumulated statistical historical effectiveness metric, as taught by Hughes, in order to efficiently collect and analyze the website usage information stored on the session cookie (Busch, para. 0022).

In reference to claims 6, 12, and 19, the combination of Busch in view of Hsiao teaches all the limitations of claims 1, 8, and 14 above. Busch in view of Hsiao does not explicitly teach creating, by the one or more processors, from historical server access channel correlation information, a statistical server access attribution correlation model comprising a respective first server access channel accumulated statistical historical effectiveness metric, a middle server access channel accumulated statistical historical effectiveness metric, and a last server access channel accumulated statistical historical effectiveness metric; applying, by the one or more processors, correlated server access channels within the captured server access channel correlation information to the statistical server access attribution correlation model; and identifying, by the one or more processors, a historically-accumulated effectiveness of each server access channel that did not result during the respective web access sessions in the placement of the order based upon the correlated server access channels as applied to the statistical server access attribution correlation model.
However, Hughes teaches further comprising: creating, by the one or more processors, from historical server access channel correlation information, a statistical server access attribution correlation model comprising a respective first server access channel accumulated statistical historical effectiveness metric, a middle server access channel accumulated statistical historical effectiveness metric, and a last server access channel accumulated statistical historical effectiveness metric (Para. 0075-0076);
applying, by the one or more processors, correlated server access channels within the captured server access channel correlation information to the statistical server access attribution correlation model (Para. 0051, the performance analysis apparatus in the advertisement management system determines conversion path performance measures that apply marketing channels to the correlation model); and 
identifying, by the one or more processors, a historically-accumulated effectiveness of each server access channel that did not result during the respective web access sessions in the placement of the order based upon the correlated server access channels as applied to the statistical server access attribution correlation model. (Para. 0046 – 0047, describes how analysis of the sales contribution of all of the marketing channels that led to a conversion, sale, can enhance an advertiser’s understanding of the conversion cycle. Para. 0051 – 0053 describe how the sales contribution of each marketing channel is analyzed.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of the combination of Busch in view of Hsiao to include creating, by the one or more processors, from historical server access channel correlation information, a statistical server access attribution correlation model comprising a respective first server access channel accumulated statistical historical effectiveness metric, a middle server access channel accumulated statistical historical effectiveness metric, and a last server access channel accumulated statistical historical effectiveness metric; applying, by the one or more processors, correlated server access channels within the captured server access channel correlation information to the statistical server access attribution correlation model; and identifying, by the one or more processors, a historically-accumulated effectiveness of each server access channel that did not result during the respective web access sessions in the placement of the order based upon the correlated server access channels as applied to the statistical server access attribution correlation model, as taught by Hughes, in order for the unique identifier and session cookie to allow all subsequent communications to be matched/corresponded with the previous communication (Busch, para. 0021).

In reference to claims 7, 13, and 20, the combination of Busch in view of Hsiao teaches all the limitations of claims 1, 8, and 14 above. Busch in view of Hsiao does not explicitly teach determining, by the one or more processors, a historically-accumulated effectiveness associated with each of: a first server access channel that originated a first web access session that did not result during the first web access session in the placement of the order according to a value of an associated first server access channel accumulated statistical historical effectiveness metric; each middle server access channel that originated each middle web access session that did not result during the respective middle web access session in the placement of the order according to a value of an associated middle server access channel accumulated statistical historical effectiveness metric; and a last server access channel that originated a last web access session that did result during the respective last web access session in the placement of the order according to a value of an associated last server access channel accumulated statistical historical effectiveness metric.
determining, by the one or more processors, a historically-accumulated effectiveness associated with each of: a first server access channel that originated a first web access session that did not result during the first web access session in the placement of the order according to a value of an associated first server access channel accumulated statistical historical effectiveness metric (Fig. 4 Para. 0076 describes that in blocks 412 and 414 the system may be configured to provide multiple attributions for the same conversion event in order to present the influence of the marketing channel on the conversion. A first click attribution model is given as one example.); 
each middle server access channel that originated each middle web access session that did not result during the respective middle web access session in the placement of the order according to a value of an associated middle server access channel accumulated statistical historical effectiveness metric (Para. 0076, describes that attribution models may include first click, last click in the conversion path, recency, or combinations thereof. This would include a middle click attribution model.); and
a last server access channel that originated a last web access session that did result during the respective last web access session in the placement of the order according to a value of an associated last server access channel accumulated statistical historical effectiveness metric. (Para. 0076 describes that attribution models may include first click, last click in the conversion path, recency, or combinations thereof.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of the combination of Busch in view of Hsiao to include determining, by the one or more processors, a historically-accumulated effectiveness associated with each of: a first server access channel that originated a first web access session that did not result during the first web access session in the placement of the order according to a value of an associated first server access channel accumulated statistical historical effectiveness metric; each middle server access channel that originated each middle web access session that did not result during the respective middle web access session in the placement of the order according to a value of an associated middle server access channel accumulated statistical historical effectiveness metric; and a last server access channel that originated a last web access session that did result during the respective last web access session in the placement of the order according to a value of an associated last server access channel accumulated statistical historical effectiveness metric, as taught by Hughes, in order for the unique identifier and session cookie to allow all subsequent communications to be matched/corresponded with the previous communication (Busch, para. 0021).


Response to Arguments
After careful review of Applicant’s remarks/arguments filed on 23 November 2020, the Applicant’s amendments have been entered. Applicant’s arguments with respect to claims 1-20 have been fully considered.
With regard to claim rejections under Double Patenting
Applicant’s amendments to independent claims 1, 8, and 14 are sufficiently distinct from claims 1-9 of U.S. Patent No. 10,311,469 and claims 1-16 of U.S. Patent No. 10,311,468 to withdraw the double patenting rejection of claims 1-20.
With regard to claim rejections under Claim Rejections - 35 USC § 101
Applicant argues that Claims 1-20 are directed towards the deployment of session cookies when a user accesses a link on a webpage. When a user performs an action associated with ordering an item or service associated with the link, claims 1-20 include the feature of capturing the “server access channel correlation information” that “indicates an influence each server access channel contributed to the order”. As such, claims 1-20 are not directed to merely “organizing human activity” as alleged by the 
Applicant’s argument is not persuasive. The rejection is maintained.
The amended claim limitations are directed to tracking user interactions over multiple sessions using a session cookie, and capturing server access correlation information in response to the placement of an order. Tracking the effectiveness of marketing channels is a marketing activity, and thus falls under the grouping of organizing human activity.  The use of a session cookie to track and analyze website usage data over multiple sessions merely uses the computer as a tool to implement the abstract idea. There are no additional element sin the claims that tare significantly more than the abstract idea because the use of a session cookie to track user interactions across multiple sessions is not an improvement to the functioning of a computer, or to any other technology or technical field. 
With regard to claim rejections under Claim Rejections - 35 USC § 103
Argument One
Applicant argues that claims 1, 8 and 14 have been amended to clarify that the captured access channel correlation information which “indicates an influence each access channel contributed to the order” (emphasis added). Neither Hughes (US 2012/0303447 A1) nor Hsiao (US 2011/0302025 A1), whether taken alone or in combination, teach or suggest, the claimed “access channel correlation 
Applicant’s argument is persuasive regarding Hughes and the rejection is withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Busch in view of Hsiao. Hsiao (para. 0076) teaches that “last selection credit” prior to a conversion is a useful measure of advertisement performance, but this measure alone does not provide advertisers with data that facilitates analysis of a conversion cycle that includes user exposure to, and/or selection of, advertisements prior to the last selected advertisement. Previously presented and/or selected advertisements may have contributed significantly to the user subsequently taking action that constituted a conversion, but without data that provides user interaction measures with advertisements prior to the last click, the contributions of these keywords to the conversion can be overlooked. Hsiao, paras. 0080-0083, further teaches recording the user’s exposure to advertisements that were targeted based on keywords, as well as analyzing the user interactions with an advertiser's advertisements that occur prior to selection of the last selected advertisement. The analysis can enhance an advertiser's ability to understand the advertiser's conversion cycle and how its customers interact with advertisements over a conversion cycle. If an advertiser is provided data specifying that a particular targeting keyword causes presentation of a substantial portion of the advertisements that are initially presented to many of the converting users, the advertiser may decide to increase the amount of money 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        

/GAUTAM UBALE/Primary Examiner, Art Unit 3682